DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-17 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0103610 to Lee et al.
	As concerns claim 1, determining, based on a message (Fig. 17) associated with a user device (Fig. 17, 100-user terminal), contextual information (Fig. 24, S301-Extract and analyze message box information; 0162-context analysis on message box) associated with the message;
determining one or more suggested content additions (Fig. 17-“Recommended expression items”) to the message based on relevance (Fig. 24, S305-context; S303-Derive elements to be inputted; 0194; 0200) between the contextual information associated with the message and each of the one or more suggested content additions; 
	sending, the user device, an indication of the one or more suggested content additions (Fig. 17-“Recommended expression items”);
	receiving, from the user device, an indication of a selection (0068-user select expression items) of a first content addition of the one or more suggested content additions; and
	modifying (0169-outputted to message box), based on the selection of the first content addition, the message.
	As concerns claim 2, the method of claim 1, wherein determining one or more suggested content additions to the message based on the contextual information associated with the message further comprises utilizing natural language processing (0117-natural language interpretation; 0224) to determine the contextual information associated with the message. 
	As concerns claim 3, the method of claim 1, wherein the contextual information comprises at least one of: a location of a user associated with the user device, a time associated with the message, a date associated with the message, an intended recipient of the message, a subject of the message, or an intent associated with the message (0052-showing the emotion, mood, state and other opinions of a user desired to be expressed).
	As concerns claim 4, wherein the one or more suggested content additions comprises at least one of: a modification of audio content in the message, addition of a song to the message, an addition of at least one image (0046-image) to the content in the message, an application of a filter to the content in the message, an addition of a sound to the content in the message, or execution of an action based on the message.
	As concerns claim 5, the method of claim 1, further comprising causing the modified message to be sent to a recipient device (0043-transferring messages to other user terminals).
	As concerns claim 6, the method of claim 1, wherein determining the one or more suggested content additions comprises training, based on data associated with a plurality of previously selected content additions, a model (0064-learning model, feedback learning process; 0069; 0204-prior learning); and determining, based on the trained model, that a user of the user device will select each of the one or more suggested content additions (0069-recommended items suitable for user profile, expression message, user environment on basis of model; 0148-feedback weight values; 0150-prioritize recommendations).
	As concerns claim 7, the method of claim1, further comprising: generating, based on the modified message, comprising the first content addition, and one or more characteristics of a recipient device (0259-user preference of each user; 0071; 0069-user profile/ “account”; 0080-registered profile; 0081-user environment info, device), a notification (received message is a “notification”) associated with the modified message; and sending, to the recipient device (0043-transferring messages to other user terminals), the notification associated with the modified message.
	As concerns claim 8, a method comprising: receiving a request for one or more suggested content additions (Fig. 17-“Recommended expression items”) of a plurality of content additions to add additional content to a message (Fig. 17); 
	determining, based on content (Fig. 24, S301-Extract and analyze message box information; 0162-context analysis on message box) in the message and a trained model (0070-learning model and user profile), the one or more suggested content additions to add to the content (Fig. 17-“Recommended expression items”);
	sending, to a computing device (Fig. 17, 100-user terminal), an indication of the one or more suggested content additions (Fig. 17-“Recommended expression items”); 
	receiving, from the computing device, an indication of a selection (0068-user select expression items) of a first content addition of the one or more suggested content additions; and 
	sending, to the computing device and based on the selection of the first content addition, data associated with the first content addition (0169-outputted to message box).
	As concerns claim 9, the method of claim 8, wherein the trained model is trained using natural language processing (0117-natural language interpretation; 0224) and data associated with a plurality of previously received requests (0069-previously stored existing expression items; 0070-learing model…existing messages, user profile; 0071), and wherein the method further comprises modifying, based on the indication of the selection of the first content addition, the data associated with the plurality of previously received requests to indicate the selection of the first content addition based on the content in the message (0068-user select expression items; 0071).
	As concerns claim 10, the method of claim 8, further comprising utilizing natural language processing (0117-natural language interpretation; 0224) to determine the content of the message.
	As concerns claim 12, the method of claim 8, wherein a plurality of content additions comprises at least one of: a modification of audio in the message, an addition of a song to the message, an addition of at least one image (0046-image) to the content in the message, an application of a filter to the content in the message, an addition of a sound to the content in the message, or an execution of an action based on the message.
	As concerns claim 13, the method of claim 8, further comprising: receiving, from a user device (Fig. 17, 100-user terminal) via the computing device, the indication of the selection (0068-user select expression items) of the first content addition; and modifying, based on the selection of the first content addition, the message to add the first content addition (0169-outputted to message box) to content of the message.
	As concerns claim 14, the method of claim 13, wherein sending the data associated with the first content addition comprises: generating, based on the modified message and based on one or more characteristics of a recipient device (0259-user preference of each user; 0071; 0069-user profile/ “account”; 0080-registered profile; 0081-user environment info, device), a notification (received message is a “notification”) associated with the modified message; and sending, to the recipient device, the notification associated with the modified message (0043-transferring messages to other user terminals).
	As concerns claim 15, a method comprising: determining, based on content of a message (Fig. 17) intended for a recipient device (Fig. 17, 100-user terminal; recipient user terminal), one or more suggested content additions (Fig. 17-“Recommended expression items”);); 
sending, the one or more suggested content additions (Fig. 17-“Recommended expression items”) to a user device (Fig. 17, 100-user terminal) to add to the message; 
receiving, from the user device, an indication of a selection (0068-user select expression items) of a first content addition of the one or more suggested content additions to add to the message; 
modifying, based on the selection of the first content addition, the message (0169-outputted to message box);
generating, based on the modified message and one or more characteristics (0259-user preference of each user) of the recipient device, a notification (received message is a “notification”) associated with the modified message; and 
sending, to the recipient device, the notification associated with the modified message (0043-transferring messages to other user terminals).
	As concerns claim 16, the method of claim 15, wherein the one or more characteristics of the recipient device comprises at least one of: a type of the recipient device, a manufacturer of the recipient device, hardware capabilities of the recipient device, or an account associated with the recipient device (0071; 0069-user profile/ “account”; 0080-registered profile; 0081-user environment info, device).
	As concerns claim 17, the method of claim 15, wherein determining, based on the content of the message, the one or more suggested content additions further comprises utilizing natural language processing (0117-natural language interpretation; 0224) to determine the content of the message.
	As concerns claim 19, the method of claim 15, wherein the one or more suggested content additions comprises at least one of: a modification of audio (Fig. 16, “Sound”) in the message, and addition of a song to the message, or execution of an action based on the message.
	As concerns claim 20, the method of claim 15, further comprising: determining, based on the content of the message (Fig. 24, S301-Extract and analyze message box information; 0162-context analysis on message box) and a trained model (0064-learning model, feedback learning process; 0069; 0204-prior learning), the one or more suggested content additions, wherein the trained model sorts a plurality of content additions to determine the one or more suggested content additions based on the content of the message and one or more association rules (0119; 0125-inherent learning process comprises “rules”; 0154-algorithm inherently comprises rules).
	As concerns claim 21, the method of claim 15, further comprising sending (0043-transferring messages to other user terminals) to the recipient device the modified message.
As concerns claim 22, the method of claim 1, wherein the first content addition is supplemental (0169-0170) to an original content of the message.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub 2018/0356957 disclose: 0004-context of message analyzed, selection; 0012-rank and filter suggested emojis; 0013-contextual analysis, learning modeling (from past actions), predict; 0018; 0020-previous messages with 2nd user; 0021-signal data-user devices, user accounts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451